Citation Nr: 0105679	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  98-15 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1967 and from November 1969 to January 1975.  He died 
in November 1997.  The appellant is his widow.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO entered a 
decision in November 1997 which, among other actions, denied 
service connection for the cause of the veteran's death, 
including from Agent Orange exposure.  A May 1999 rating 
decision denied dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  Service 
connection for the cause of the veteran's death was also 
denied on the basis that service-connected post-traumatic 
stress disorder (PTSD) did not cause or contribute to death.

A videoconference hearing was held before the undersigned 
Member of the Board in January 2001.  A transcript of the 
hearing is of record.

In its November 1997 rating decision, the RO also denied DIC 
under the provisions of 38 U.S.C.A. § 1318(b).  Service 
connection for PTSD, at a rating less than 100 percent, had 
been in effect since October 1987; a 100 percent rating for 
PTSD was in effect from March 1992 until the veteran's death.  
A timely appeal as to the adverse determination on the 
section 1318 matter was not forthcoming, although the 
appellant and her representative were fully apprised of that 
decision and the reasons therefor.  Based on statements made 
at the videoconference hearing, the Board determines that the 
appellant is seeking to reopen a claim for DIC benefits under 
section 1318.  The matter is referred to the RO for 
adjudication, consistent with governing criteria.  


REMAND

The veteran died in November 1997, at age 53, from squamous 
cell cancer with metastasis.  At the time of his death, 
service connection was in effect for PTSD, evaluated 100 
percent disabling; hemorrhoids, evaluated zero percent 
disabling; and Crohn's disease, postoperative status, small 
bowel obstruction with lysis of adhesions, evaluated zero 
percent disabling.  An autopsy was not performed.  

VA medical records reveal that squamous cell carcinoma of the 
right side of the oropharynx was first discovered in May 
1996.  The veteran's oral cancer was an incidental finding 
made while the veteran was undergoing dental treatment.  His 
dentist found a lesion in the right retromolar trigone, 
lingual surface.  The lesion was biopsied and squamous cell 
carcinoma was identified.  

The appellant maintains that the veteran's death from oral 
cancer is attributable to Agent Orange exposure.  She claims 
that the Agent Orange exposure caused a compromise of the 
veteran's immune system; in turn, immune system changes 
caused the veteran's cancer to accelerate.  

Additionally, the appellant maintains that service-connected 
PTSD contributed to the development of the veteran's fatal 
oral cancer.  She alleges that the veteran experienced a 
great deal of stress from PTSD over many years; further, that 
prolonged stress compromised his immune system, leaving him 
susceptible to oral cancer which caused his death.  

In a statement, dated in December 2000, the veteran's VA 
treating psychologist related that the veteran had been under 
his care for about 15 years for totally incapacitating PTSD.  
He remarked that the veteran had seen heavy combat and 
indicated that the veteran's death was possibly related to 
PTSD.  He stated that it was at least as likely as not that 
PTSD contributed to the veteran's death.  The underlying 
rationale for such opinion was not provided.

Alternatively, the appellant maintains that the veteran's 
death from oral cancer resulted from VA's failure to timely 
provide the appropriate form of treatment, thus entitling her 
to DIC under the provisions of 38 U.S.C.A. § 1151.  She 
states that oral surgery, scheduled for July 1996, was 
postponed, and that radiation therapy was administered 
instead.  She asserts that treatment consisting of oral 
surgery and chemotherapy was first provided in March 1997, by 
which time the veteran's oral cancer was too far advanced for 
any form of treatment to be effective.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be requested to 
provide any medical evidence she may 
possess as to the claimed connection 
between the veteran's exposure to Agent 
Orange and later demonstrated oral 
cancer.  In addition, she should be asked 
if there are any additional treatment 
records, which are not on file, which 
would support her claim for VA DIC 
benefits.  

2.  The veteran's VA treating 
psychologist who provided the opinion 
that PTSD may have contributed to the 
veteran's death from oral cancer should 
be requested to elaborate fully on what 
he meant when he  opined that PTSD may 
have "contributed" to the veteran's 
death from oral cancer.  Further he 
should supply the rationale for such 
opinion and, to the extent possible, 
point to that evidence in the veteran's 
medical records which supports his 
opinion.

3.  Thereafter, the claims file, 
including a copy of this remand, should 
be submitted for review by an appropriate 
VA specialist in cancer treatment.  The 
specialist must state that he/she has 
reviewed the claims file.  

a.  The specialist should be asked to 
state whether it is at least as likely as 
not that treatment rendered by VA during 
the period from May 1996 to November 1997 
aided or lent assistance to the 
production of the veteran's death from 
oral cancer.  Specifically, the 
specialist should state whether the 
treatment modalities provided by VA 
during the period from May 1996 to 
November 1997 resulted in an increase in 
severity of the veteran's preexisting 
oral cancer.  If it is determined that 
that an increase in severity occurred 
during the pertinent time period, the 
specialist must differentiate between an 
increase in severity which was due to the 
natural progress of the oral cancer and 
that which may have been due to VA 
treatment.  

b.  Additionally, the specialist must 
state whether VA medical personnel, who 
treated the veteran's preexisting oral 
cancer, exercised the degree of skill and 
care ordinarily required of reasonably 
prudent physicians under the same or 
similar circumstances.  

c.  The specialist should also render an 
opinion on whether the medical records 
support a finding that the veteran's PTSD 
contributed in a substantial or material 
manner to his death.  

Rationale should be provided for all 
opinions expressed.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If any 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


